Exhibit 10.2


AMENDMENT NO. 1
Dated as of August 30, 2019
to
THIRD AMENDED AND RESTATED SENIOR SECURED NOTE PURCHASE AGREEMENT
Dated as of August 11, 2017
THIS AMENDMENT NO. 1 (“Amendment”) is made as of August 30, 2019 by and among
Encore Capital Group, Inc. (the “Company”) and the undersigned holders of Notes
(the “Noteholders”). Reference is made to that certain Third Amended and
Restated Senior Secured Note Purchase Agreement, dated as of August 11, 2017,
between the Company, on the one hand, and the Purchasers named therein, on the
other hand (as the same has been amended, supplemented or otherwise modified
from time to time prior to the date hereof, the “Note Agreement”). Capitalized
terms used herein and not otherwise defined herein shall have the respective
meanings given to them in the Note Agreement.
WHEREAS, the Company has requested that the Noteholders agree to certain
amendments with respect to the Note Agreement as provided in this Amendment; and
WHEREAS, the Noteholders party hereto have agreed to such amendments on the
terms and conditions set forth herein; and
WHEREAS, the Credit Agreement is being amended by an amendment thereto (the
“Credit Agreement Amendment”) consistent with the amendments provided by this
Amendment;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Noteholders party hereto have agreed to enter into this Amendment.
1.Amendments to Note Agreement. Subject to Section 2 below, the Note Agreement
is hereby amended, as follows:
(a)    Effective as of the Effective Date, Section 10.1 of the Note Agreement is
hereby amended and restated in its entirety to read as follows:
10.1    Restricted Payments.    The Company will not, nor will it permit any
Restricted Subsidiary to, make any Restricted Payment (other than dividends
payable in its own capital stock) except that (i) any Restricted Subsidiary may
declare and pay dividends or make distributions to the Company or to a
Guarantor, (ii) the Company may, so long as no Default or Event of Default has
occurred and is continuing or would arise after giving effect thereto, make
Restricted Payments in an aggregate amount not to exceed, during any fiscal year
of the Company, 20% of




--------------------------------------------------------------------------------




the audited Consolidated Net Income for the then most recently completed fiscal
year of the Company, (iii) the Company or any Restricted Subsidiary may redeem,
repurchase, retire, defease, prepay or otherwise retire for value outstanding
Indebtedness of the Company or any Restricted Subsidiary with the proceeds of
Indebtedness incurred by the Company or any Restricted Subsidiaries, so long as
after giving effect thereto, such Indebtedness incurred constitutes Permitted
Indebtedness, (iv) the Company may (A) effect a conversion of Permitted
Indebtedness pursuant to its terms by making any required payments of cash
and/or the Company’s capital stock and (B) make a payment of cash to enter into
a Permitted Indebtedness Hedge in connection with Permitted Indebtedness, and
any payments made in settlement or in performance thereof, and (v) the Company
may, so long as the Payment Conditions (as defined below) are satisfied, make
repurchases of its capital stock or any Permitted Indebtedness so long as the
aggregate cumulative amount expended on and after July 9, 2015 for all such
repurchases of capital stock and Permitted Indebtedness does not exceed
$150,000,000. As used herein, “Payment Conditions” means (i) no Default or Event
of Default has then occurred and is continuing or would arise after giving
effect thereto and (ii) before and after giving effect (including pro forma
effect) thereto, (A) the Company is in compliance with the covenants set forth
in Sections 10.12 and 10.13, and (B) the Aggregate Revolving Credit Exposure
shall not exceed the lesser of (x) the Aggregate Revolving Commitment and (y)
the Borrowing Base, in each case, then in effect.
(b)    Effective as of the Closing Date, Section 10.5 of the Note Agreement is
hereby amended by restating Section 10.5.4 thereof its entirety to read as
follows:
10.5.4    (i) Capitalized Leases entered into by the Company or any of its
Restricted Subsidiaries and (ii) secured or unsecured purchase money
Indebtedness incurred by the Company or any of its Restricted Subsidiaries after
December 20, 2016 (so long as the total of all such Indebtedness incurred
pursuant to this clause (ii) on or after December 20, 2016, when aggregated with
the Indebtedness permitted under Section 10.5.9, shall not exceed an aggregate
principal amount of $20,000,000 at any one time outstanding); provided that,
with respect to any Indebtedness described in the immediately preceding clauses
(i) or (ii), (1) such Indebtedness shall be incurred to finance the acquisition
of assets used in the business of the Company or any of its Restricted
Subsidiaries, (2) any such Indebtedness when incurred shall not exceed the
purchase price of the asset(s) financed therewith, (3) such Indebtedness may be
refinanced from time to time so long as no such Indebtedness shall be refinanced
for a principal amount in excess of the principal balance outstanding thereon at
the time of such refinancing, and (4) any Lien securing such Indebtedness is
permitted under Section 10.6;
(c)    Effective as of the Closing Date, Section 10.5 of the Note Agreement is
hereby amended by restating Section 10.5.9 thereof in its entirety to read as
follows:




--------------------------------------------------------------------------------




10.5.9    additional unsecured Indebtedness of the Company or any Restricted
Subsidiary, to the extent not otherwise permitted under this Section 10.5;
provided, however, that the aggregate principal amount of such additional
Indebtedness, when aggregated with the Indebtedness permitted under Section
10.5.4(ii) shall not exceed $20,000,000 at any time outstanding;
(d)    Effective as of the Closing Date, Section 10.6 of the Note Agreement is
hereby amended by restating Section 10.6.9 thereof in its entirety to read as
follows:
10.6.9     Liens securing Indebtedness permitted under Section 10.5.4; provided,
that such Liens shall not apply to any property of the Company or its Restricted
Subsidiaries other than that property purchased or leased in connection with the
incurrence of such Indebtedness;
(e)    Effective as of the Closing Date, Section 17.1 of the Note Agreement is
hereby amended by restating clause (b)(iii) thereof in its entirety to read as
follows:
(iii)    the dollar limitation set forth in each of Section 10.5.4(ii) (relating
to permitted purchase money Indebtedness) and Section 10.5.9 (relating to
additional unsecured Indebtedness), but, in each case, only to the extent that
the aggregate amount of such permitted Indebtedness does not exceed $25,000,000;
(f)    Effective as of the Closing Date, Schedule B of the Note Agreement is
hereby amended by deleting the definition of the term “Permitted Purchase Money
Indebtedness.”
2.    Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the following conditions precedent (the date on which each of which
has been satisfied or waived in writing being referred to in this Amendment as
the “Effective Date”): (a) the Noteholders shall have received (i) counterparts
of this Amendment, duly executed by the Company and the Required Holders, and
the Consent and Reaffirmation attached hereto duly executed by the Guarantors,
(ii) a fully executed copy of the Credit Agreement Amendment, which shall be in
form and substance reasonably satisfactory to the Required Holders, and
(iii) such other instruments and documents as are reasonably requested by the
Noteholders on or prior to the date of this Amendment in connection with this
Amendment; and (b) the Company shall have paid, to the extent invoiced on or
prior to the date of this Amendment, all fees and expenses of the Noteholders
(including attorneys’ fees and expenses) in connection with this Amendment and
the other Transaction Documents.
3.    Representations and Warranties of the Company. The Company hereby
represents and warrants as follows:
(a)    The execution, delivery and performance by each Credit Party of this
Amendment are within such Credit Party’s organizational powers and have been
duly authorized by all necessary organizational, and if required, shareholder,
partner or member, action. This Amendment has been duly executed and delivered
by each Credit Party. This Amendment and the




--------------------------------------------------------------------------------




Note Agreement as amended hereby constitute legal, valid and binding obligations
of the Company and are enforceable against the Company in accordance with their
terms.
(b)    As of the date hereof and giving effect to the terms of this Amendment,
(i) there exists no Default or Event of Default and (ii) the representations and
warranties contained in Section 5 of the Note Agreement (as amended hereby) are
true and correct, except for representations and warranties made with reference
solely to an earlier date, which are true and correct as of such earlier date.
(c)    The execution and delivery of this Amendment by the Credit Parties, and
performance by the Company of this Amendment and the Note Agreement, as amended
hereby (i) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect, (ii) will not violate any
organizational documents of, or any law applicable to, any Credit Party or any
judgment, order or ruling of any Governmental Authority, (iii) will not violate
or result in a default under the Note Agreement, the Credit Agreement, any other
material agreement or other material instrument binding on any Credit Party or
any of their assets, or give rise to a right under any of the foregoing
agreements (other than the Credit Agreement) to require any payment to be made
by any Credit Party, (iv) will not result in the creation or imposition of any
Lien on any asset of any Credit Party, except Liens (if any) created under the
Transaction Documents and (v) will not result in a material limitation on any
licenses, permits or other governmental approvals applicable to the business,
operations or properties of the Credit Parties.
(d)    No fee or other remuneration is required to be paid to or for the benefit
of any party to the Credit Agreement as consideration for the Credit Agreement
Amendment.
4.    Reference to and Effect on the Note Agreement.
(a)    Upon the effectiveness hereof, (i) each reference to the Note Agreement
in the Note Agreement or any other Transaction Document shall mean and be a
reference to the Note Agreement as amended hereby, and (ii) each reference,
statement or representation with respect to the Credit Agreement contained in
the Note Agreement or any other Transaction Document shall mean and be a
reference to the Credit Agreement as amended by the Credit Agreement Amendment,
effective on and after the Closing Date.
(b)    Except as specifically amended above, the Note Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.
(c)    Other than as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Noteholders, nor constitute a waiver of any provision of
the Note Agreement or any other documents, instruments and agreements executed
and/or delivered in connection therewith.
(d)    This Amendment shall constitute a “Transaction Document.”




--------------------------------------------------------------------------------




5.    Release of Claims. In consideration of the amendments contained herein,
each of the Credit Parties hereby waives and releases each of the Noteholders
from any and all claims and defenses, known or unknown, existing as of the date
hereof with respect to the Note Agreement and the other Transaction Documents
and the transactions contemplated hereby and thereby. It is the intention of
each of the Company and the Guarantors in providing this release that the same
shall be effective as a bar to each and every claim, demand and cause of action
specified, and in furtherance of this intention it waives and relinquishes all
rights and benefits under Section 1542 of the Civil Code of the State of
California (or any comparable provision of any other applicable law), which
provides:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”
6.    Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, excluding
choice-of-law principles of the law of such state that would permit the
application of the laws of a jurisdiction other than such state.
7.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
8.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.


[Signature Pages Follow]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.




ENCORE CAPITAL GROUP, INC.






By: /s/ Jonathan Clark
Jonathan Clark, Chief Financial Officer




--------------------------------------------------------------------------------






THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as a 2017 Notes Purchaser 

 
By: /s/ Jason Richardson
Vice President
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY, as a 2017 Notes Purchaser 
 
By: PGIM, Inc., as investment manager 

 
By: /s/ Jason Richardson
   Vice President
PAR U HARTFORD LIFE & ANNUITY COMFORT TRUST, as a 2017 Notes Purchaser 
 
By: Prudential Arizona Reinsurance Universal Company, as Grantor 
 
By: PGIM, Inc., as Investment Manager 

 
By: /s/ Jason Richardson
   Vice President
PICA HARTFORD LIFE & ANNUITY COMFORT TRUST, as a 2017 Notes Purchaser 

By: The Prudential Insurance Company of America, as Grantor 

 
By: /s/ Jason Richardson
   Vice President
PRUDENTIAL ARIZONA REINSURANCE TERM COMPANY, as a 2017 Notes Purchaser 
 
By: PGIM, Inc., as investment manager 

 
By: /s/ Jason Richardson
   Vice President
PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY, as a 2017 Notes Purchaser 
 
By: PGIM, Inc., as investment manager 

 
By: /s/ Jason Richardson
   Vice President





--------------------------------------------------------------------------------






21ST CENTURY FOX AMERICA, INC. MASTER TRUST  
 
By: Guggenheim Partners Investment Management, LLC,
 as Advisor 

 
By: /s/ Kevin M. Robinson 
   Name: Kevin M. Robinson 
   Title: Attorney-in-Fact


MIDLAND NATIONAL LIFE INSURANCE COMPANY 
 
By: Guggenheim Partners Investment Management, LLC 

 
By: /s/ Kevin M. Robinson 
   Name: Kevin M. Robinson 
   Title: Attorney-in-Fact


WILSHIRE INSTITUTION MASTER FUND SPC-
GUGGENHEIM ALPHA SEGREGATED PORTFOLIO 
 
By: Guggenheim Partners Investment Management, LLC,
 as Sub-Advisor 

 
By: /s/ Kevin M. Robinson 
   Name: Kevin M. Robinson 
   Title: Attorney-in-Fact


GUARANTY INCOME LIFE INSURANCE COMPANY 
 
By: Guggenheim Partners Investment Management, LLC,
 as Manager 

 
By: /s/ Kevin M. Robinson 
   Name: Kevin M. Robinson 
   Title: Attorney-in-Fact







--------------------------------------------------------------------------------




GUGGENHEIM FUNDS TRUST – GUGGENHEIM
MACRO OPPORTUNITIES FUND 
 
By: Guggenheim Partners Investment Management, LLC,
 as Investment Adviser 

 
By: /s/ Kevin M. Robinson 
   Name: Kevin M. Robinson 
   Title: Attorney-in-Fact


GUGGENHEIM STRATEGIC OPPORTUNITIES FUND 
 
By: Guggenheim Partners Investment Management, LLC,
 as Sub-Adviser 

 
By: /s/ Kevin M. Robinson 
   Name: Kevin M. Robinson 
   Title: Attorney-in-Fact


GUGGENHEIM PARTNERS OPPORTUNISTIC
INVESTMENT GRADE SECURITIES MASTER
FUND, LTD 

By: Guggenheim Partners Investment Management, LLC,
 as Investment Advisor 

 
By: /s/ Kevin M. Robinson 
   Name: Kevin M. Robinson 
   Title: Attorney-in-Fact


HORACE MANN LIFE INSURANCE COMPANY 
 
By: Guggenheim Partners Investment Management, LLC 

 
By: /s/ Kevin M. Robinson 
   Name: Kevin M. Robinson 
   Title: Attorney-in-Fact







--------------------------------------------------------------------------------




NORTH AMERICAN COMPANY FOR LIFE
AND HEALTH INSURANCE 
 
By: Guggenheim Partners Investment Management, LLC  

 
By: /s/ Kevin M. Robinson 
   Name: Kevin M. Robinson 
   Title: Attorney-in-Fact


NEW FOX MASTER TRUST 
 
By: Guggenheim Partners Investment Management, LLC,
 as Manager 

 
By: /s/ Kevin M. Robinson 
   Name: Kevin M. Robinson 
   Title: Attorney-in-Fact


SOUTH CAROLINA RETIREMENT SYSTEMS
GROUP TRUST 
 
By: Guggenheim Partners Investment Management, LLC,
 as Manager 

 
By: /s/ Kevin M. Robinson 
   Name: Kevin M. Robinson 
   Title: Attorney-in-Fact


VERGER CAPITAL FUND LLC 
 
By: Guggenheim Partners Investment Management, LLC,
 as Advisor 

 
By: /s/ Kevin M. Robinson 
   Name: Kevin M. Robinson 
   Title: Attorney-in-Fact







--------------------------------------------------------------------------------




WILTON REASSURANCE LIFE COMPANY
OF NEW YORK  
 
By: Guggenheim Partners Investment Management, LLC,
 as Advisor 

 
By: /s/ Kevin M. Robinson 
   Name: Kevin M. Robinson 
   Title: Attorney-in-Fact


TEXAS LIFE INSURANCE COMPANY 
 
By: Guggenheim Partners Investment Management, LLC,
 as Advisor 

 
By: /s/ Kevin M. Robinson 
   Name: Kevin M. Robinson 
   Title: Attorney-in-Fact


WILTON REASSURANCE COMPANY 
 
By: Guggenheim Partners Investment Management, LLC,
 as Advisor 

 
By: /s/ Kevin M. Robinson 
   Name: Kevin M. Robinson 
   Title: Attorney-in-Fact







--------------------------------------------------------------------------------






ALLSTATE LIFE INSURANCE COMPANY, as a 2017 Notes Purchaser 

 
By: /s/ Jerry D. Zinkula
   Name: Jerry D. Zinkula  

By: /s/ Allen Dick 
   Name: Allen Dick
Authorized Signatories
ALLSTATE INSURANCE COMPANY, as a 2017 Notes Purchaser 

 
By: /s/ Jerry D. Zinkula
   Name: Jerry D. Zinkula

By: /s/ Allen Dick 
   Name: Allen Dick
Authorized Signatories





--------------------------------------------------------------------------------






ATHENE ANNUITY & LIFE ASSURANCE COMPANY, as a 2017 Notes Purchaser 
 
By: Athene Asset Management LLC, its investment adviser 

 
By: /s/ Roger D. Fors
   Name: Roger D. Fors 
   Title:  Senior Vice President, Fixed Income
ATHENE ANNUITY AND LIFE COMPANY, as a 2017 Notes Purchaser 
 
By: Athene Asset Management LLC, its investment adviser 

 
By: /s/ Roger D. Fors
   Name: Roger D. Fors 
   Title:  Senior Vice President, Fixed Income





--------------------------------------------------------------------------------






MINNESOTA LIFE INSURANCE COMPANY
SECURIAN LIFE INSURANCE COMPANY
AMERICAN REPUBLIC INSURANCE COMPANY
as 2017 Notes Purchasers 
 
By: Securian Asset Management, Inc. (f/k/a Advantus Capital Management, Inc.) 

 
By: /s/ Jon R. Thompson 
   Name: Jon R. Thompson  
   Title: Vice President













--------------------------------------------------------------------------------





CONSENT AND REAFFIRMATION
Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to the Third Amended and Restated Senior Secured Note Purchase
Agreement dated as of August 11, 2017 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Note Agreement”) by
and between Encore Capital Group, Inc. (the “Company”) and the holders of Notes
party thereto (the “Noteholders”), which Amendment No. 1 is dated as of August
30, 2019 (the “Amendment”). Capitalized terms used in this Consent and
Reaffirmation and not defined herein shall have the meanings given to them in
the Note Agreement. Without in any way establishing a course of dealing by any
Noteholder, each of the undersigned consents to the Amendment and reaffirms the
terms and conditions of the Multiparty Guaranty, the Pledge and Security
Agreement and any other Transaction Document executed by it and acknowledges and
agrees that such agreement and each and every such Transaction Document executed
by the undersigned in connection with the Note Agreement remains in full force
and effect and is hereby reaffirmed, ratified and confirmed.
All references to the Note Agreement contained in the above-referenced documents
shall be a reference to the Note Agreement as modified by the Amendment and as
each of the same may from time to time hereafter be amended, modified or
restated.


Dated: August 30, 2019


[Signature Page Follows]






--------------------------------------------------------------------------------







MIDLAND INTERNATIONAL LLC
MIDLAND PORTFOLIO SERVICES, INC.
MIDLAND FUNDING LLC
MRC RECEIVABLES CORPORATION
MIDLAND FUNDING NCC-2 CORPORATION
ASSET ACCEPTANCE, LLC
MIDLAND INDIA LLC


By: /s/ Jonathan Clark
   Jonathan Clark, Vice President 





 
ASSET ACCEPTANCE CAPITAL CORP.
ATLANTIC CREDIT & FINANCE, INC.
MIDLAND CREDIT MANAGEMENT, INC.




By: /s/ Jonathan Clark
   Jonathan Clark, Executive Vice President 





 
ATLANTIC CREDIT & FINANCE SPECIAL FINANCE UNIT, LLC
ATLANTIC CREDIT & FINANCE SPECIAL FINANCE UNIT III, LLC
By: /s/ Ryan Bell
   Ryan Bell, Executive Vice President 










